DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 17 March 2021 is acknowledged.
Claims 17-23 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 11-15, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karagiannis et al. (US 2016/0159044 A1).
	Karagiannis et al. is directed to a multilayer interlayer comprising a cellulose ester layer between polyvinyl acetal layers (paragraphs 0009-0012).  The cellulose ester may have acetyl as well as propionyl or butyryl groups (Table 2).  The cellulose ester further contains a plasticizer (paragraph 0093).  The interlayer may have a total thickness of at least 80 mil (paragraph 0126).  The interlayer may be incorporated into a multiple layer panel comprising a single substrate, such as glass, acrylic, or polycarbonate (paragraph 0134) - one of ordinary skill in the art would immediately recognize acrylic and polycarbonate as rigid clear polymers.  The typical process for forming the panel comprises: (i) assembling the substrates and interlayer, (ii) de-airing the assembly, and (iii) autoclaving the assembly at temperatures between 135 to 150 oC for about 30 to 90 min (paragraph 0138), wherein the de-airing step may be practiced with a vacuum bag or 
	Regarding the limitation in claims 1, 8, and 30 (by virtue of its dependency on withdrawn claim 17) that the laminate (and bilayer for claim 8) has "low birefringence," one of ordinary skill in the art would expect the interlayer and panel of Karagiannis et al. to intrinsically meet this limitation for the following reasons.  According to the instant specification (paragraph 00249 on page 78), low birefringence is attained in laminates with interlayers comprising cellulose in a broad lamination temperature regime (80 to 145 oC is cited as an example) when using polyvinyl acetal having 38 phr plasticizer.  Since (i) Example 2 of Karagiannis et al. employs the same cellulose ester and the same polyvinyl acetal, (ii) the lamination temperature range taught by Karagiannis et al. substantially overlaps the exemplary temperature range cited in the instant specification, and (iii) "low birefringence" is defined on a qualitative - rather than quantitative - scale (see paragraph 00226 on page 68 of the instant specification), one of ordinary skill in the art would expect the laminate and interlayer of at least Example 2 of Karagiannis et al. to inherently satisfy the "low birefringence" limitation of claims 1, 8, and 30.
	Regarding claims 13-15, one of ordinary skill in the art would expect a laminate formed from a multilayer having a a cellulose ester layer of 30 mil and a total thickness of at least 80 mil to inherently have a mean break height of at least 40 feet as measured by ANSI/SAE Z26.1 5 
	Regarding claims 7 and 12, the recitation of a display screen in the preamble of these claims represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karagiannis et al. (US 2016/0159044 A1) in view of Dalmis et al. (US 2011/0308731 A1).
	Karagiannis et al. teach all the limitations of claim 2, as outlined above, except for the presence of a polyurethane or ethylene vinyl acetate tie layer between the cellulose ester and polyvinyl butyral layers.  However, Karagiannis et al. do teach that these layers may be indirectly disposed adjacent to each other through another layer (paragraph 0133).
	Dalmis et al. is directed to an adhesive formulation for bonding optical films (paragraph 0001).  The formulation comprises an ethylene vinyl acetate resin (paragraphs 0009-0011).
	It would have been obvious to use the formulation of Dalmis et al. as the layer between the cellulose acetate and polyvinyl acetal layers in the laminate of Karagiannis et al. to bond the layers together because the courts have held the selection of a known material (e.g. the prima facie obviousness determination.  See MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karagiannis et al. in view of Anderson (US 2010/0112343 A1).
	Karagiannis et al. is directed to a glass laminate that may be used in the windows of motor vehicles (paragraph 0003) having all the limitations of claim 10, as outlined above, except for a functional coating in contact with the glass and interlayer.
	Anderson is directed to a glass/plastic laminate that may be used as windows in automobiles (paragraph 0002).  The glass may be provided with a sputtered metal coating, i.e. a functional coating, for solar control purposes (paragraph 0029).
	It would have been obvious to one of ordinary skill in the art to use glass with a sputtered metal coating as the glass in the laminate of Karagiannis et al. to provide the resulting vehicle with better control over temperature resulting from exposure to the sun.  Moreover, it would have been obvious to provide this coating on the interior of the glass to protect it from external abrasions and damage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787